Filed 12/8/14 P. v. Haynes CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F067601
         Plaintiff and Respondent,
                                                                                (Super. Ct. No. 1459675)
                   v.

NORMAN JACK HAYNES,                                                                      OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Marie S.
Silveira, Judge.
         J. Edward Jones, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Kane, J. and Cornell, J.
                              PROCEDURAL SUMMARY
       Appellant Norman Jack Haynes was charged in a criminal complaint filed on May
30, 2013, with two counts of carrying a concealed dirk or dagger (Pen. Code, § 21310).1
The complaint further alleged that appellant was ineligible for probation due to prior
felony convictions (§ 1203, subd. (e)(4)), a prior serious felony conviction qualifying him
for the three strikes law (§§ 667, subd. (d) & 1192.7, subd. (c)), and five prior prison term
enhancements (§ 667.5, subd. (b)).
       On June 5, 2013, appellant entered into a plea agreement. In exchange for
admission of one count and a stipulated term of 16 months, the remaining allegations
would be dismissed. The court advised appellant of the consequences of his plea and his
constitutional rights pursuant to Boykin/Tahl.2 Appellant stated that he understood and
was waiving his rights. The parties stipulated to a factual basis for the plea.3 Appellant
pled no contest to count 1.
       The trial court granted the prosecutor’s motion to dismiss the remaining
allegations in the interest of justice. The trial court sentenced appellant to prison for 16
months. The court imposed a restitution fine, granted 9 days of actual custody credits
and an additional 8 days of conduct credits, for total custody credits of 17 days. The
court denied appellant’s request for a certificate of probable cause.
       Appellate counsel has filed a brief seeking independent review of the case by this
court pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).


1      Unless otherwise designated, all statutory references are to the Penal Code.
2      Boykin v. Alabama (1969) 395 U.S. 238; In re Tahl (1969) 1 Cal. 3d 122.
3      As a factual basis for the plea, the prosecutor stated that on or about May 28,
2013, appellant was contacted by officers from the Modesto Police Department outside a
closed business at Seventh and B Street in Modesto. The officers told appellant they
were going to conduct a pat-down search. Appellant told the officers that he willfully
possessed a concealed dirk or dagger inside of his waistband. The officers found a knife
with a five-inch blade concealed inside appellant’s waist band.


                                              2
                           APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal. 3d 436.) The opening brief also includes
the declaration of appellate counsel indicating that appellant was advised he could file his
own brief with this court. By letter on November 7, 2013, we invited appellant to submit
additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The judgment is affirmed.




                                               3